DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-25, 27-33, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Onda (US 20070091247) in view of Huang (US 20190137805).
Regarding claim 19, Onda discloses (Figs. 1-15B) an array substrate, comprising: a substrate (10) comprising an effective display region (portion of 10 that overlaps 40) and a frame region (portion of 10 that does not overlap 40); an array part (12) disposed at least in the effective display region of the substrate; and a blocking part (60, 61, 62) disposed in the frame region of the substrate, wherein the blocking part surrounds the array part.
Onda does not necessarily disclose the blocking part is comprises convex and concave surfaces with different heights alternately arranged; and a guiding part, disposed at a periphery of the array part and on an inner side of the blocking part, and wherein the guiding part and the blocking part comprises a height difference.
Huang discloses (Figs. 1-2d) the blocking part (331, 332) is comprises convex and concave surfaces with different heights alternately arranged; and a guiding part (340), disposed 
Regarding claim 20, Onda discloses (Figs. 1-15B) the convex and concave surfaces of the blocking part (60, 61, 62) comprise a plurality of grooves (Figs. 11A-12B).
Regarding claim 21, Onda discloses (Figs. 1-15B) the shape of the cross section of the plurality of grooves is at least one of a straight line, a broken line, a non-closed curve, a closed curve, a polygon and spokes-like, and the cross section is parallel to the substrate (section 0098; Figs. 13A-13B).
Regarding claim 22, Onda discloses (Figs. 1-15B) the plurality of grooves are disposed on the surface of the blocking part at equal intervals, unequal intervals or partially equal intervals; wherein the lengths of the plurality of grooves are identical, different or partially identical; the widths of the plurality of grooves are identical, different or partially identical; and the depths of the plurality of grooves are identical, different or partially identical (Figs. 11A-13C).
Regarding claim 23, Onda discloses (Figs. 1-15B) the depth of each of the grooves is less than the thickness of the blocking part (61) (sections 0096-0097).
Regarding claim 24, Onda does not necessarily disclose the blocking part has a thickness of between 200 mm and 600 mm, the grooves have a depth of between 200 mm and 500 mm, and the grooves have a width of between 0.1 mm and 0.5 mm.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the particular thicknesses, depths, and 
Regarding claim 25, Onda discloses (Figs. 1-15B) the edge of the frame region facing away from one lateral side of the effective display region comprises a sealant (50), and the convex and concave surfaces of the blocking part are disposed between the sealant and the effective display region.
Regarding claim 27, Onda does not necessarily disclose a partition groove is disposed between the blocking part and the array part, and the guiding part is disposed in the partition groove.
Huang discloses (Figs. 1-2d) a partition groove (portion where 340 is located) is disposed between the blocking part and the array part, and the guiding part (340) is disposed in the partition groove. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Huang to avoid the accumulation of alignment layer at the peripheral region.
Regarding claim 28, Onda does not necessarily disclose the guiding part comprises a plurality of partition walls and a plurality of openings, and the various partition walls and the various openings are alternately arranged.
Huang discloses (Figs. 1-2d) the guiding part comprises a plurality of partition walls (340) and a plurality of openings, and the various partition walls and the various openings are alternately arranged. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Huang to avoid the accumulation of alignment layer at the peripheral region.

Huang discloses (Figs. 1-2d) the guiding part comprises a plurality of guiding walls (340), and the widths of the plurality of guiding walls are identical, different or partially identical; the heights of the plurality of guiding walls are identical, different or partially identical; and the thicknesses of the plurality of guiding walls are identical, different or partially identical. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Huang to avoid the accumulation of alignment layer at the peripheral region.
Regarding claim 30, Onda does not necessarily disclose the shape of the cross section of the plurality of guiding walls is at least one of a straight line, a broken line, a non-closed curve, a closed curve, a polygon and spokes-like, and the cross section is parallel to the substrate.
Huang discloses (Figs. 1-2d) the shape of the cross section of the plurality of guiding walls (340) is at least one of a straight line, a broken line, a non-closed curve, a closed curve, a polygon and spokes-like, and the cross section is parallel to the substrate. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Huang to avoid the accumulation of alignment layer at the peripheral region.

However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the particular thicknesses, heights, and widths, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 32, Onda discloses (Figs. 1-15B) the array substrate is an active switch array substrate (10), and the blocking part (60, 61, 62) is made of one or a combination of a metal film, an inorganic insulation film, a transparent conductive film and a semiconductor film disposed on the active switch array substrate (section 0091).
Regarding claim 33, Onda discloses (Figs. 1-15B) the array substrate is a color filter substrate, and the blocking part (60, 61, 62) is made of one or a combination of a color film, a protective film, a black matrix film and a transparent conductive film disposed on the color filter substrate (section 0091).
Regarding claim 35, Onda discloses (Figs. 1-15B) an array substrate, comprising: a substrate (10) comprising an effective display region (portion of 10 that overlaps 40) and a frame region (portion of 10 that does not overlap 40) arranged to surround the effective display region; an array part (12) disposed in the effective display region; and a blocking part (60, 61, 62) disposed in the frame region, wherein the blocking part surrounds the array part; wherein, the blocking part comprises a plurality of protrusions and a plurality of recesses arranged alternately (Figs. 11A-12B).

Huang discloses (Figs. 1-2d) a periphery of the array part comprises a guiding part (340), the guiding part has a height difference relative to the blocking part (331, 332), and a separation groove (portion where 340 is located) is disposed between the blocking part and the array part, and the guiding part is disposed in the separation groove. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Huang to avoid the accumulation of alignment layer at the peripheral region.
Claims 34 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Onda and Huang in view of Ishikawa et al. (US 20150029432).
Regarding claim 34, Onda does not necessarily disclose the blocking part and a protective layer of the array substrate are formed in one moulding using a same material.
Ishikawa discloses (Figs. 1-5) the blocking part (concave-convex portions of 16, 23) and a protective layer (16, 23) of the array substrate are formed in one moulding using a same material. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Ishikawa to control the profile of the alignment film.
Regarding claim 36, Onda discloses (Figs. 1-15B) a display panel, comprising: an array substrate comprising a substrate (10), an array part (12) disposed on an effective display region (portion of 10 that overlaps 40) of the substrate, and a protective layer (layer between 11 and 13) and a blocking part (60, 61, 62) both disposed on the surface of the substrate; an opposite 
Onda does not necessarily disclose the blocking part and the protective layer are made of the same material, and the blocking part and the protective layer are formed in one moulding; a guiding part that is disposed at a periphery of the array part and on an inner side of the blocking part, where the guiding part and the blocking part have a height difference; the blocking part has convex and concave surfaces with different heights alternately arranged; wherein the partition feature is disposed corresponding to the blocking part, and has convex and concave surfaces with different heights alternately arranged.
Ishikawa discloses (Figs. 1-5) the blocking part (concave-convex portions of 16, 23) and the protective layer (16, 23) are made of the same material, and the blocking part and the protective layer are formed in one moulding. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Ishikawa to control the profile of the alignment film.
Huang discloses (Figs. 1-2d) a guiding part (340) that is disposed at a periphery of the array part and on an inner side of the blocking part (331, 332), where the guiding part and the blocking part have a height difference; the blocking part has convex and concave surfaces with different heights alternately arranged; wherein the partition feature is disposed corresponding to the blocking part, and has convex and concave surfaces with different heights alternately .
Response to Arguments
Applicant’s arguments with respect to claims 19-25 and 27-36 have been considered but are moot because the new ground of rejection does not rely on the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571) 272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES S CHANG/            Primary Examiner, Art Unit 2871